William H. Rehnquist: We'll hear argument now in Number oh oh seven ninety-nine, the City of Los Angeles versus Alameda Books, Inc. Mr. Klekner. [Inaudible]
Michael L. Klekner: Mr. Chief Justice, and may it may it please the Court. Following its nineteen seventy-seven pioneering study, the City of Los Angeles enacted a, in nineteen seventy-eight a comprehensive zoning ordinance regulating the location of all types of adult business activities in the city. The ordinance defined eight business activities and required that they each be separated from each other by one thousand feet. Notwithstanding the clear intent of the city's ordinance in nineteen seventy-eight, it became apparent that the ordinance could and was being interpreted to permit more than one adult business in the same building. This has been described by plaintiffs as a drafting error or an inad- inadvertent loophole, but it was an ambiguity, and it became necessary to amend the original ordinance in nineteen eighty-three to remove that ambiguity,
Michael L. Klekner: thereby... D- do you know...
Anthony M. Kennedy: if, at the time the ordinance was enacted, nineteen seventy-seven?
Michael L. Klekner: seventy-eight, sir.
Anthony M. Kennedy: seventy-eight.
Speaker: I presume...
Anthony M. Kennedy: businesses existed in that form in nineteen seventy-eight?
Michael L. Klekner: I believe they did.
Speaker: All right.
Michael L. Klekner: study specifically analyzed specific combinations in one building.
Speaker: Well.
Michael L. Klekner: the purpose of the study.
Speaker: Your...
Antonin Scalia: your clients didn't didn't have businesses like that.
Speaker: I'm sorry. I'm sorry. I'm sorry. They- the...
Michael L. Klekner: The businesses regulated here did not offer both.
Michael L. Klekner: I'm sorry, are you, b- b-, I did not hear the...
Speaker: question entirely, sir.
Antonin Scalia: was initially passed, which of the two types of business did they offer?
Michael L. Klekner: Well, these businesses started in the late eighties, early nineteen nineties, either as a bookstore or as an adult arcade.
Speaker: That's what I'm asking, which which?
Michael L. Klekner: well after the adoption of the ordinance.
Antonin Scalia: Which did they start as, a bookstore, or as an...
Speaker: arcade?
Michael L. Klekner: is that each w- I think it was Highland Books started as an adult arcade, and the reverse was true for Alameda Books.
David H. Souter: Did your evidence in seventy-eight or any evidence since then specifically address the question of whether the combination of more than one form of business at one location has any measurable effect on, you know, the deleterious effect that you you measured?
Michael L. Klekner: No.
Ruth Bader Ginsburg: Am I wrong in thinking that e- the study which you rely on, the nineteen seventy-seven study, did have as one category bookstore arcade.
Michael L. Klekner: The the answer is yes and no.
Ruth Bader Ginsburg: Well then, is there nothing to what we're told, that the this combination of video sales plus viewing is common and, indeed, an arcade can't survive as a stand-alone business, that the combination of, you can see it, and if you want it you can buy it, was common?
Michael L. Klekner: Well, the issue of separateness, and whether a business, an arcade and a bookstore can, could, or should survive separately is off the table.
Speaker: Court's...
Antonin Scalia: each of these each of these businesses was one or the other of those things and operated on that basis alone for how long?
Michael L. Klekner: Several years.
Speaker: , but I can't...
Antonin Scalia: they operated at a profit or at a loss?
Michael L. Klekner: That We never did any discovery on that, so the answer is, we have no way of knowing.
Antonin Scalia: But they did it for a couple of years, anyway?
Michael L. Klekner: Correct.
Ruth Bader Ginsburg: They were only an arcade and there was no selling going on when they were initially...
Speaker: launched?
Michael L. Klekner: my understanding that they might have have sell e- s- excuse me, sold some books, or or or what-have-you, but their primary business was having a a series of video booths where you could watch adult movies.
John Paul Stevens: I get the opposite impression.
Michael L. Klekner: Not based upon the facts as I understand them, sir.
John Paul Stevens: Pardon me?
Michael L. Klekner: Not based upon the facts as I understand them, that and I believe th- in in nineteen ninety-one it was Alameda Books that f- became both, and it was I think nineteen ninety-two that Highland Books became both.
Stephen G. Breyer: I'd I'd like to ask you I'll assume with you for the moment you don't need any evidence.
Michael L. Klekner: The theory is the solution, not the facts.
Speaker: dispersal of business...
Stephen G. Breyer: if in fact, there is no space limitation, I would repeat my question, that it seems a fortiori if you can have a bookstore of gigantic size, or an arcade of gigantic size, but you can't have the two together, even of a little size, so I don't I'm not talking about evidence.
Michael L. Klekner: The theory is simply the solution adopted by the city of Los Angeles was to disperse.
Speaker: five hundred...
Sandra Day O'Connor: doesn't answer the question, exactly.
Michael L. Klekner: Correct.
Sandra Day O'Connor: But now we're talking about an ordinance that doesn't focus on the concentration of adult businesses but, rather, the combination, because the city doesn't want the business to break into two parts, even though it tried to operate as one business, and I guess the the nineteen seventy-seven study didn't address the combination, the effects of a combination of focuses in a single business, whereas your ordinance does.
Speaker: Well...
Sandra Day O'Connor: concentration of businesses.
Michael L. Klekner: There are several responses to the question.
Speaker: inaudible...
Sandra Day O'Connor: operated as a single store, a single business.
Michael L. Klekner: From the city's perspective, it is illogical, or not reasonable to say, for the city council to say, you know we have a problem here, on LaSeneca Boulevard, because we have too many adult businesses close together, so we're going to require them to disperse.
Sandra Day O'Connor: Well, what if the...
Speaker: but...
Sandra Day O'Connor: you can sell adult VHS tapes but not Beta tapes in the same store?
Speaker: We haven't done that, and...
Sandra Day O'Connor: thing.
Michael L. Klekner: Because we are concerned with the overall effect we have broken down the ordinance to its logical components.
Speaker: establishments...
Antonin Scalia: you have in the ordinance in fact exist in the real world out there,
Michael L. Klekner: They...
Antonin Scalia: video arcades only?
Michael L. Klekner: Yes.
Speaker: ninety-one.
Antonin Scalia: bookstores only...
Michael L. Klekner: Correc-
Antonin Scalia: without arcades in them...
Michael L. Klekner: Correct.
Antonin Scalia: and so forth, every one of the categories, adult adult movies only?
Michael L. Klekner: Correct.
Ruth Bader Ginsburg: When you started out, though, there weren't all that many tapes.
Speaker: Actually, it's my unders-
Ruth Bader Ginsburg: and you you you say that the combination of this list, you think of a bookstore, nowadays one can browse, one can even go to a cafe and have coffee, and all that, or go to a record shop and listen to the tape and then buy it.
Michael L. Klekner: The problem with your real-world description of a Barnes and Noble is, it doesn't exist in the adult entertainment world.
Speaker: And you don't prevent them from...
Antonin Scalia: you don't pre- prevent these stores from allowing customers to preview the films before they decide whether to buy them, the stores that sell adult films.
Michael L. Klekner: If I understand the correct the question correctly, no.
Antonin Scalia: Under the ordinance, can a customer come in and say, before I buy this film, I would like to see it, and the store manager says sure, go ahead, look at it first, then you can decide whether to buy it?
Michael L. Klekner: For free?
Antonin Scalia: For free.
Michael L. Klekner: Yes.
Antonin Scalia: The ordinance permits that...
Speaker: Well.
Antonin Scalia: Sure.
Michael L. Klekner: We are talking about...
Antonin Scalia: But they want to charge for it.
Michael L. Klekner: a- and the machines that allow you to view up to sixty clips, if you will, from various adult movies, or you go to another machine in another booth, you can I want to see that entire movie right there, as opposed to the clips.
Anthony M. Kennedy: W- What is your principal argument in opposition to the rationale in the court of appeals? I I I have the feeling we're t- not letting you make the the principal argument here that you wanted to make.
Michael L. Klekner: The principal problem with the court of appeals decision is, of of course, how it requires what it requires, the use of of secondary effects and how it how it is discounts, if you will, or disregards this Court's precedent, is effectively what the court of appeals has said.
Speaker: The third...
David H. Souter: to impossible to do, why should be you be allowed, under the First Amendment, to do it? I mean, it it sounds as though you're you're you're kind of making an argument from spectral evidence here.
Michael L. Klekner: The problem we were addressing was, is there a correlation, to use the term you use-, the word you used in Barnes...
David H. Souter: Yes.
Michael L. Klekner: between the adult businesses and secondary effects, do they cause a problem.
David H. Souter: And and you've documented it, but as I understand it, you've documented it with reference to adult businesses which were not at the time defined or identified as necessarily being businesses that offered only one service, as opposed to a business like these, that offers two, so that the evidence, as I understand it, did not address the the issue that that is before us now.
Michael L. Klekner: But it did address that issue, because it is not reasonable to assume that if you have two businesses side by side in the same block, causing secondary effects, that it can require them to disperse, which is...
Speaker: entirely...
David H. Souter: we're th- we're, I think we're playing with words.
Michael L. Klekner: But there's no evidence one way or the other...
Speaker: Isn't that your problem?
Michael L. Klekner: I don't believe it is i- it should be a problem.
Antonin Scalia: You you measured you measured the effect of a video store what what do you call these, an arcade store, and a bookstore side-by-side, and you found that that was deleterious, and the problem is that you did not measure what the different effect would be if you knocked down the wall between them.
Michael L. Klekner: That's the whole point that the city's been trying to make all along.
Speaker: Well, you don't know...
David H. Souter: How do you know that, any more than I know it? I mean, I I ca- I see your I see your point when you say, look, if if there are two different entrepreneurs on a block, each of them doing whatever they can to draw in clientele, the odds are they're probably going to draw in a greater concentration of people than than than one.
Michael L. Klekner: But you are describing this in terms of business organization.
David H. Souter: Yeah.
Michael L. Klekner: Which is not how the city's zoning ordinance works.
Speaker: And they, but the the the likelihood...
David H. Souter: that your nineteen seventy-eight evidence is going to bear on these various possibilities depends on more specific facts.
Michael L. Klekner: If you look at the nature of the businesses, you come to an arcade to s- stay there and look, and when you leave that arcade, you have a different frame of mind than if you went to the bookstore, got your shrink-wrapped magazine, put it in a brown paper bag, and went home, so that's a, one f- logical deduction you can make from from all of the evidence that's...
Speaker: before you.
David H. Souter: equally logical deduction that by looking at the cover of the shrink-wrapped magazine and and watching part of a video cli-, or a video clip of something that you ultimately buy, i- you're going to be left in about the same frame of mind in either case?
Michael L. Klekner: No.
Speaker: Aren't the maybe the magazine...
David H. Souter: covers are dull, but I assumed they were pretty racy, and if you look at sixty covers and sixty clip I don't know,
Speaker: that's cutting it pretty fine.
Speaker: Justice Souter, they're not live action. That's the difference.
Sandra Day O'Connor: your question presented seems to be quite narrow.
Speaker: Correct.
Sandra Day O'Connor: the city did not study the combination but, rather, relied on judicially approved statutory precedent from other jurisdictions.
Michael L. Klekner: Correct, North Carolina.
Sandra Day O'Connor: Because the Ninth Circuit said that wasn't suitable reliance, is that right?
Speaker: Well, basically what the...
Sandra Day O'Connor: thought that wouldn't do it because Hart addressed the health effects...
Speaker: No, what the Ninth what the Ninth, what the Ninth...
Sandra Day O'Connor: the effects on crime.
Michael L. Klekner: What the Ninth Circuit effectively said was, there was some doubt whether Hart would survive scrutiny under this Court's Renton decision, but we are certainly confident that under Ninth Circuit precedent it's it's not a valid law.
Sandra Day O'Connor: I I don't know, it just struck me in reading the question that it was pretty much limited to whether they were right about whether you could rely on the Hart decision.
Michael L. Klekner: Hopefully not.
Speaker: just as we...
Sandra Day O'Connor: Before the adoption of this amendment?
Michael L. Klekner: That's correct, that in nineteen seventy-nine, our study supported a North Carolina statute prohibiting more than one adult business in the location, that that was a sufficient evidentiary basis.
Speaker: thought...
Sandra Day O'Connor: thought that Hart relied on the negative health effects of the arcade.
Michael L. Klekner: We are less we, the city, is less concerned with the factual differences than with the legal reasoning and the fact that it fully supports, and should've been considered for that purpose by the Ninth Circuit, as validating the intent and purpose of the original ordinance and and eighty-three's...
Speaker: amendment.
William H. Rehnquist: getting down to is just how precise a particular study or a particular decision has to be.
Michael L. Klekner: That's what th-, hopefully the ci-, well, that's what the city has been trying to do, but again, it goes back to, you know, i- if you look at at a- at your precedents, when when a city has these problems, the logical the logical thing for the city to do is say, ban them.
Anthony M. Kennedy: And and where I'm a little confused is, at the at the beginning of this segment of the argument, when we began focusing on this question, I I thought you said something to the effect that we can't show this empirically, and I was surprised.
Speaker: But...
Anthony M. Kennedy: that's what you were going to tell, but you you your...
Michael L. Klekner: When you well, maybe I I I misspoke, but when you want to get into the empirical evidence of, are you a bad actor, this particular business is a bad actor, it's a very detailed nuisance type of of analysis, and when you have these combinations of adult businesses, or side-by-side adult businesses, and you try to do that same analysis, the immediate thing that is going to occur, the first thing that is going to occur, it's not me, it's my neighbor, it's not me, it's this other part of the business.
Speaker: Let me ask you. Go ahead.
John Paul Stevens: May I ask you just one general question.
Speaker: same location?
Michael L. Klekner: Justice Stevens.
Speaker: analyzed  the solution.
John Paul Stevens: substantial number who f- who are similar to the one that we're talking about today?
Michael L. Klekner: I won't use an adverb to describe the amount.
William H. Rehnquist: That's an adjective.
Speaker: Excuse me, yes.
David H. Souter: May I go back to Justice O'Connor's question, because she she asked how the Hart facts could help you.
Michael L. Klekner: Well, again, t- the Hart reading of facts in in that i- i- in that decision, aga- go to the fact that that these combinations cause problems, and that the city's ordinance or excuse me, the city's study supported the inference that it's okay to the solution is to separate these...
Speaker: businesses.
David H. Souter: the Hart, the as I under- am I am I, maybe I'm wrong, but I I thought the the basis for the governmental action in Hart was was public health based on the activity that was going on in these booths.
Michael L. Klekner: In part, yes.
David H. Souter: Yeah.
Michael L. Klekner: If there are no further questions, I'd like to reserve the remainder of my time.
William H. Rehnquist: Very well, Mr. Klekner.
John H. Weston: Mr. Chief Justice, may it please the Court.
Speaker: of other cities.
Antonin Scalia: you know of any other cities that had the experience of businesses such as the two involved here, which were originally involved in one s- sex pandering activity, and then, after the ordinance was passed, went into a second one instead of opening up a sep- a separate store?
John H. Weston: Justice Justice Scalia, you'll you'll...
Speaker: I I mean, I mean, you know it...
Antonin Scalia: they may be unique, but the situation that they confronted may be unique as well.
John H. Weston: You'll pardon me for not adopting the reference of the Court in phrasing the nature of the business, but in fact the opposite is quite true.
Antonin Scalia: That's that's not how I read those pages.
John H. Weston: Please.
Antonin Scalia: Highland Book was issued a picture arcade police permit.
John H. Weston: Right.
Antonin Scalia: That this is this is the affidavit of the owner of both of these...
Speaker: businesses. That's correct. yes, that's...
John H. Weston: that's correct, Justice Scalia, but the point, the use of the term, adult business, was in the way that Los Angeles defined a use, and that if the Court will continue a little...
Speaker: bit further...
Antonin Scalia: the only thing that's relevant here.
John H. Weston: No, it it it it with all respect, Your Honor.
Speaker: denominated adult.
Antonin Scalia: really another...
Speaker: business? It was ancillary to the other business? Right.
John H. Weston: Up until a very recent time in Los Angeles history, one could carry up to fourty-nine percent of materials in one store and not be deemed to be an adult bookstore.
William H. Rehnquist: This was this was a Los Angeles County ordinance...
John H. Weston: No that...
William H. Rehnquist: you're referring to now?
John H. Weston: No, what I'm referring to is California court decisions which had interpreted the phrase, substantial number, amount of retail stock in trade.
William H. Rehnquist: In the county ordinance? Ri- We're not talking about a State law, we're talking about a...
Speaker: county ordinance?
John H. Weston: law, Your Honor.
Speaker: anything less...
William H. Rehnquist: why did they co-, why were they dec- why did they construe that term?
Speaker: [Inaudible]
John H. Weston: i- The term came fro- was an identical terminology utilized in many, many, ordinances throughout the State of California.
Speaker: That...
William H. Rehnquist: This was a phrase used then in a number of different city and...
Speaker: county ordinances in California?
John H. Weston: Absolutely, and in fact it's interesting to note, because we've spoken about Hart this morning, that the North Carolina statute in Hart was one that pegged the definition of a retail bookstore as a preponderance.
Speaker: bookstore, and th- that's...
Antonin Scalia: Mr. Wiener meant when he said in his affidavit, prior to June of nineteen ninety-one the only adult type of busi-, the only adult type of business use at Highland Books was its picture arcade which at all times exhibited exclusively...
Speaker: adult videotapes? And you think he...
Antonin Scalia: he had in mind that no more than fourty-nine percent of other business...
Speaker: Yeah, they...
Speaker: If I may read Yes. Thank you, Justice Stevens.
John H. Weston: The next sentence, You- , Justice Scalia, prior to June of nineteen ninety-one, the majority of the items available for retail sale at Highland Books were of a nonadult variety.
Antonin Scalia: That's why that's why the only adult business he was doing there was the other one.
Speaker: variety. He's...
Antonin Scalia: He's not saying we were selling adult books, but selling less than fifty percent of adult books.
John H. Weston: Justice Scalia, forgive me, I can only tell you what the , what the circumstances were.
Speaker: use.
Antonin Scalia: I appreciate your testimony to that effect, but what his affidavit clearly says is that the only adult business he did prior to nineteen ninety-one was the e- exhibition of adult videotapes.
John H. Weston: Forgive me, Justice Scalia, I don't want to belabor the point but that's not a fair reading of it.
Speaker: offered.
Antonin Scalia: I don't understand what this fifty-one fourty-nine pertains to.
John H. Weston: Stock in trade of the retail establishment.
Antonin Scalia: Well, and and it means that if fourty-nine if if if less than fifty-one percent is adult material,
Speaker: you're not...
John H. Weston: at the time, in Los Angeles, it was not...
Speaker: characterized as an adult use Adult use or business, that's correct.
Antonin Scalia: but it doesn't mean that if you have fifty-one percent in one adult business and fourty-nine percent in another adult business, the fourty-nine percent is not an adult business?
Speaker: That is correct.
John H. Weston: The fourty-nine percent of adult retail material did acted to let me , if I may phrase it the other way.
Antonin Scalia: Yeah.
John H. Weston: Fifty-one percent of stock in trade at a business in Los Angeles, if it was adult, made that store adult, even if it was twenty thousand total items, and virtually t-, and nearly ten thousand of them had nothing to do with sexually oriented...
Speaker: material.
Ruth Bader Ginsburg: West- I understand that that division, that that was by inventory not by sales.
Speaker: That's correct, Justice Ginsburg.
Ruth Bader Ginsburg: problems was, you had lots of books, dull books that nobody was going to buy, and that you had that was what you had for fifty-one percent, and then you had the stuff that people bought, and that was the fourty-nine percent.
John H. Weston: The record does not reflect that, Justice Ginsburg.
Speaker: been true.
Ruth Bader Ginsburg: that it would not have been considered an adult bookstore so long as they maintained that fifty-one...
Speaker: That's correct,
John H. Weston: a- i- if I may, as in Hart, Mr. Wiener's initial businesses, as they were initially constituted, did not conflict with the multiple use provision, notwithstanding the fact that a hundred percent of the videotapes viewed in them were adult, and fourty-nine percent or up to fourty-nine percent of the retail items available for sale were also adult.
Speaker: But can I...
John H. Weston: That did not constitute two adult uses under California law at that time, and that is exactly what the law was in Hart, that it was perfectly permissible to have a hundred percent adult arcade material, and fourty-nine percent retail books, videos and so forth, and that would not have conflicted with the prohibition in Hart.
Stephen G. Breyer: Could you can you explain I'm just trying to get back to the main point here, I at least as I understand it,
Speaker: Yes, Justice Breyer.
Stephen G. Breyer: don't assume I know a lot of the detail that you know.
John H. Weston: Right.
Stephen G. Breyer: If it were a meat store which said, over-the-counter is one thing, at the restaurant is another of course we could do it a million ways.
John H. Weston: Certainly.
Stephen G. Breyer: But we have to do it some way, and so forget whether there's evidence or not.
John H. Weston: Well...
Stephen G. Breyer: But they say, either way, we're just trying to have a reasonable definition.
John H. Weston: Well, initially.
Speaker: of the combined uses.
Stephen G. Breyer: that's a bad analogy, because auto places are not try liquor.
Speaker: on its face. So...
Stephen G. Breyer: let's assume it in their favor that way, and then argue...
Speaker: Sure.
John H. Weston: Let's take a look at that one.
Speaker: I assume...
Anthony M. Kennedy: But th- but this whole question is something that's secondary.
John H. Weston: Sure.
Anthony M. Kennedy: the only question is whether or not this dual business draws more people, and whether or not there's an empirical basis for it.
John H. Weston: I'm not quite sure about drawing more people.
Speaker: Los Angeles was concerned...
Anthony M. Kennedy: the arcade because it didn't draw any more people?
John H. Weston: No, it wasn't people, it was the notion for a variety of reasons, and if we return to Young versus American Mini Theatres, there is at least there's some indication in Young that it's not simply a question of people, but rather, what is the perception from the...
Speaker: outside world?
William H. Rehnquist: not simply a question of people, but surely the kind of of of secondary effects that have been spoken of of in cases depend upon people's activities, and the people aren't ten miles away, they're somehow associated with the business.
John H. Weston: Certainly.
Speaker: of a dozen, or fifteen or twenty unrelated adult businesses.
William H. Rehnquist: don't you think the legislature is entitled to draw what might be common sense inferences from the studies that it made, and that it doesn't have to have empirical evidence for every single thing that it does in the ordinance?
John H. Weston: Of course not, Your Honor, and for example, if the city, as it suggests, which we do not agree with, really thought I I I I don't mean to cast aspersions on the city.
Speaker: has to be.
Antonin Scalia: i- i- incidentally on the other point, I I I reviewed your footnote.
Speaker: Thank you, Justice Scalia.
Speaker: I'm going to go home now.
Antonin Scalia: It seems to me that that if if you're objecting to the to the municipality's use of of this other study, which didn't treat combined stores, you r- it seems to me you you you have to tell us why it it would be likely that combining the diverse businesses under one roof could make any difference.
John H. Weston: There are a number of responses to that, and and and they require a bit of e- articulation.
Speaker: But but it doesn't have...
Antonin Scalia: to say that.
Speaker: But that's no different. But that's no...
John H. Weston: different, in as, Justice Scalia, from a single seven eleven store that says, bananas for sale, ninety-nine cents today, rutabagas a dollar and a half, and Coca-Colas on sale...
Speaker: here. It's on-
Ruth Bader Ginsburg: respect, would you be making the same argument that you are now making for tapes plus arcade, sales of tapes plus arcade, if the combined uses were a massage parlor and an adult hotel?
John H. Weston: That's a that's a very fair and good question, and I've been thinking about that one for a long, long time, and I think the easy answer to it is simply that with respect to the massage parlor, there would be no First Amendment interest to protect, and therefore it wouldn't raise the question.
Speaker: Well, I guess you'd say the...
Ruth Bader Ginsburg: same thing about the adult motel.
Speaker: up- u- Absolutely, and a- absolutely...
John H. Weston: A-, and in fact I did say that in FW PBS versus City of Dallas, when one of the three components was an adult motel, but interestingly and and and I'll try to address the combination question, but interestingly, and this is one of the things that makes the LA su- study suspect to begin with, is that of the eighty-eigt adult uses that were focused on by the police department and the planning department in Hollywood, eigh-, fourty-one of them I I beg your pardon.
Speaker: or adult motels.
William H. Rehnquist: that question is fairly subsumed by the, in the question presented.
John H. Weston: No, you're you're exactly right, Mr. Chief Justice, there wasn't a challenge specifically to it, but as we...
William H. Rehnquist: There wasn't a challenge specifically to it.
John H. Weston: The specific challenge that was made was whether the study supported the city's stated purpose that in combining a bookstore and an arcade in one establishment, in one physical structure, gene- caused the kinds of problems, the only problems which the study evaluated and found and, in fact, in the city's own s- papers it makes clear, and we have set this forth in page two of the respondent's appendix, at at, we we note to it, rather, in joint appendix one oh nine, that on the contrary, this st- the...
William H. Rehnquist: Respondent's appendix...
John H. Weston: I beg your pardon.
Speaker: The red brief, in page two?
John H. Weston: Forgive me, Mr. Chief Justice.
Speaker: But you gave it...
Ruth Bader Ginsburg: you gave an answer th- that I didn't think was just a glib lawyer's answer.
Speaker: Yes, Your Honor.
Ruth Bader Ginsburg: Massages don't.
John H. Weston: Right,
Speaker: and I...
John Paul Stevens: combining a motion picture theater and a bookstore?
John H. Weston: I would I t- t- I would one would think that the same kind of analogy as we have offered here would be present, that with a motion picture theater and a bookstore there would appear to be no logical suggestion that the two of them would generate any greater secondary effects than the motion picture theater alone.
Speaker: area...
John Paul Stevens: differently.
John H. Weston: Well, I'm not sure that the separate ownership is what constitutes the the vice aimed at at the ordinance.
Speaker: and the...
John Paul Stevens: if you have a seven eleven and an A and P next door, it's the same problem as if they're owned by the same owner.
John H. Weston: [Inaudible]
John Paul Stevens: I mean, it seems to me that that those two businesses operated by separate owners would have precisely the same secondary effect as a single business operating both a motion picture and a and a bookstore.
John H. Weston: I'm not aware of any data that would suggest that the combination would the combination in in, Justice Stevens, in in your hypothetical that a theater and a bookstore together, I'm not aware of any data that would lead one to reasonably conclude that the combination of a retail use in a motion picture theater would generate more secondary effects than what I assume would be the more intense use, the motion picture theater operating alone.
Speaker: Well, you conceded a moment ago Go ahead.
Anthony M. Kennedy: may be true if you interpreted secondary effects as just this look that the neighborhood has by having s- the businesses strung along the block, but if secondary effects is also the number of people come who loiter, who who who drive around, who who c- who c- concentrate outside.
John H. Weston: I think that's fair, Justice Kennedy.
Speaker: Yes, but isn't one way to...
David H. Souter: pose that question to pose it the way Justice Kennedy did? The the the the the question is, does the particular combination increase the degree of clientele, because we know that the greater the clientele, the greater the crime rate is going to be, and so there there seems to me to be a factual basis for saying that the clientele is a kind of a surrogate measure for those very effects that the city can legitimately try to counteract.
John H. Weston: With all respect, Justice Souter, I must question the hypothesis that it is the clientele that will cause the problems.
Speaker: I would sug-
David H. Souter: The amount of clientele is associated with the problems.
Speaker: I I I really...
John H. Weston: don't think so in this instance, because if that were, in fact, the hypothesis of the city, surely, with all of the thought that they have given to this, there would've been an absolute size limitation or a square footage limitation that was part of the legislation to deal just with that problem, but they haven't.
Antonin Scalia: Yeah, well maybe maybe they could do that.
John H. Weston: A- And I suppose we'll be back...
Speaker: here and then having to address that.
David H. Souter: You seem you seem to be arguing that we should decide this case on the assumption that the city's evidence, as it now exists, would not be a sustainable basis for an ordinance saying, you can't have two you can't have twenty-five different adult uses in one arcade.
John H. Weston: Not not at all, Justice Souter.
William H. Rehnquist: Thank you, Mr. Weston.
Michael L. Klekner: Thank you.
Speaker: But, if you co- you combine...
Ruth Bader Ginsburg: buying it, they get out of the store.
Michael L. Klekner: Well, that's th- they're you cannot expect an ordinance to solve everything...
Speaker: in in...
Ruth Bader Ginsburg: questioning whether there's going to be more of a problem if you have the stand-alone arcade, where to see the film to the bitter end you have to stay there, but you really like it, so you buy it, and you get out quicker.
Michael L. Klekner: Well, but that's an argument to getting rid of r- rid the arcades.
Speaker: ordinances is to spread out...
Michael L. Klekner: spread out the patronage, to to to make sure that you don't have this clustering, the, this magnet effect.
William H. Rehnquist: Thank you, Mr. Klekner.